IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,182-01


                  EX PARTE ROBERT TRACY WATERFIELD, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                              CAUSE NO. F10-61655-Y
                      IN THE CRIMINAL DISTRICT COURT NO. 7
                              FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to life imprisonment. The Fifth Court of Appeals affirmed his

conviction. Waterfield v. State, No. 05-12-00646-CR (Tex. App.—Dallas Jul. 31, 2013) (not

designated for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
                                                                                                        2

his right to petition pro se for discretionary review. We remanded this application to the trial court

for supplemental findings of fact and conclusions of law.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that conviction had been affirmed and failed to advise of right to petition for discretionary

review pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25

(Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-12-00646-CR

that affirmed his conviction in Cause No. F10-61655-Y from Criminal District Court No. 7 of Dallas

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: August 26, 2015
Do not publish